         Case 1:19-cv-12539-PBS Document 19 Filed 05/15/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACUSETTS

                                                    )
 BLOCK & LEVITON LLP,                               )
                                                    )
                       Plaintiff,                   )
                                                    )
                        v.                          ) Civil Action No. 1:19-cv-12539-PBS
                                                    )
 FEDERAL TRADE COMMISSION,                          )
                                                    )
                       Defendant.                   )
                                                    )

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Federal Trade Commission (the “FTC”), by and through his attorney, Andrew

E. Lelling, United States Attorney for the District of Massachusetts, respectfully moves, pursuant

to Rule 56(a) of the Federal Rules of Civil Procedure and Local Rule 56.1 of the Local Rules for

the United States District Court for the District of Massachusetts, for summary judgment on all

claims asserted by Plaintiff Block & Leviton LLP (“Plaintiff”) in its Complaint. Doc. # 1. As

described further in the combined memorandum of law and Local Rule 56.1 statement, and as

summarized immediately below, Plaintiff cannot satisfy its summary judgment burden.

       Plaintiff, a law firm in Boston, commenced this action under the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”), seeking the release of records by the FTC related to a civil penalty

action the FTC brought against Facebook, Inc. (“Facebook”) and resolved by settlement in July

2019. The FTC is entitled to summary judgment for two overarching and independent reasons.

First, the FTC conducted a reasonable and adequate search for the requested records. Second,

after releasing all releasable information to Plaintiff (in multiple batches, including a batch

released yesterday), the FTC properly withheld the balance of the requested information pursuant
         Case 1:19-cv-12539-PBS Document 19 Filed 05/15/20 Page 2 of 3



to statutory FOIA exemptions and the Federal Trade Commission Act (the “FTC Act”). The FTC

properly withheld the bulk of the requested records pursuant to FOIA Exemption 3 and 4 and

Section 6(f) of the FTC Act. Those records pertained to Facebook’s responses to the FTC’s

demands for information in its investigation of Facebook’s 2012 order violations, and documents

revealing the substantive settlement negotiations between the FTC and Facebook. In addition, the

FTC properly withheld records pursuant to FOIA Exemption 6 and FOIA Exemption 7(C).

Specifically, the FTC redacted third party names of Facebook employees who are not executives,

names of individuals of investigative interest, and the full email addresses and phone number of

Facebook employees.

       WHEREFORE, the FTC respectfully requests that the Court allow this motion and enter

summary judgment in favor of the FTC.

                                            Respectfully submitted,

                                            FEDERAL TRADE COMMISSION

                                            By its attorney,

                                            ANDREW E. LELLING
                                            United States Attorney

                                    By:     /s/ Jason C. Weida
                                            Jason C. Weida
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            John Joseph Moakley U.S. Courthouse
                                            1 Courthouse Way, Suite 9200
                                            Boston, MA 02210
                                            (617) 748-3180
Dated: May 15, 2020                         Jason.Weida@usdoj.gov




                                               2
         Case 1:19-cv-12539-PBS Document 19 Filed 05/15/20 Page 3 of 3



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that, by email on May 14, 2020, I conferred with Plaintiff’s counsel, who
would not assent to the relief sought in this motion.

                                            /s/ Jason C. Weida
                                            Jason C. Weida
                                            Assistant U.S. Attorney




                                               3
